137.	May I first extend to you my country's sincere congratulations on your election as President of the thirty-sixth session of the General Assembly. In view of the difficult tasks we face in the coming months, we are particularly happy to see the General Assembly guided by such an experienced diplomat, whose political experience, negotiating skill and conciliation ability are so widely respected.
138.	We consider your election a tribute to you personally and to your country, to which Austria is linked by traditional bonds of friendship. Your assumption of the presidency of the General Assembly also represents recognition of the role of the nonaligned movement by the whole international community. As a permanently neutral country, Austria considers the movement a very important factor in the stability of international relations. On its twentieth anniversary I would like to express to the non aligned movement the warmest congratulations on behalf of the Austrian Government.
139.	To the SecretaryGeneral I wish to express my Government's sincere gratitude for his untiring work for world peace. We feel that it is precisely at a time of increased tension, of worldwide political and economic crises, that his experience is an invaluable asset to the community of States.
140.	With the admission of Vanuatu and Belize, the Organization has increased its membership to an impressive total of 156 States. We congratulate very cordially the delegations of the new Member States and express our hope for close and fruitful cooperation.
141.	At the thirty-first session [27th meeting] I had the honor to present Austria's position on the world situation to the General Assembly for the first time. The political climate at that time was still marked by the common desire of the United States and the Soviet Union to continue the policy of detente. There" was good reason to hope that the principles adopted by the Conference on Security and Cooperation in Europe, held at Helsinki in 1975, would be respected in practice and would permeate all areas of international relations.
142.	Meanwhile, EastWest relations have gravely deteriorated. Distrust of each other's plans and intentions weighs heavily on the relations of the two superPowers, creating a worldwide feeling of insecurity. We hope, however, that both the talks between Soviet Foreign Minister Gromyko and United States Secretary of State Haig and the beginning of the theater nuclear force negotiations this year at the end of November will lead to the resumption of a substantive dialog between the parties, based on the full realization of our common interests and their joint responsibility for world peace and survival.
143.	We also hope that the follow-up conference to the Helsinki Conference, which has now been in session for more than a year, will be favorably influenced by the beginning of bilateral talks between the United States and the Soviet Union. So far, the negotiations in Madrid have taken place in a strained political climate. There exists a widespread pessimism on the possibility of solving the problems still pending with respect to the substantive final document.
144.	I do not share this pessimistic assessment. What has already been achieved, particularly in the areas of economic cooperation, humanitarian issues and information, is so important that it must not be lost. Moreover, the Helsinki process is too essential to Europe and to the world to be jeopardized. We should, therefore, devote all our energy to solving the remaining problems. Austria, in cooperation with the other neutral and the nonaligned States of Europe, will do everything possible to achieve meaningful results and ensure the continuation of that process.
145.	The reasons why I am placing so much emphasis on United StatesSoviet relations lie in our conviction that the aims of the United Nations can be accomplished only if there exists a necessary minimum of cooperation and trust among all of its Members and, in particular, the major Powers.
146.	An objective analysis of world political developments further strengthens our conviction that there is no meaningful alternative to a constructive, worldwide policy of detente, based on a stable balance of forces. This is the only sensible way to achieve secure coexistence and fruitful cooperation among States and peoples. It is the prerequisite for the gradual building of a world order in which the interests of the North, South, East and West are balanced and harmonized.
147.	When we speak of detente we mean a continuous, dynamic process in which conflict and cooperation among States with different political, economic and social systems interact. It does not mean the end of all conflicts.
148.	The expression "detente" is perhaps misleading in so far as it gives rise to unjustified hopes. Perhaps in the future we should speak rather of a "modus vivendi for coexistence and cooperation". But, whatever expression we choose to denote this policy, we do not in any case see it as something abstract and remote. For us it is a concrete and tangible matter. We experience its consequences right on our doorstep, a few miles from our capital.
149.	Our relations with Switzerland, Liechtenstein, the Federal Republic of Germany, Hungary and Yugoslavia are close and essentially free of problems. Our relations with Czechoslovakia, unfortunately, have not yet reached this stage and are overshadowed by a number of problems and events. However, our long common border and our human and cultural ties commit us to seek good-neighborly relations through pragmatic talks. Austria has a very great interest in good and friendly relations with Czechoslovakia. We understand from statements made by Czechoslovak leaders, confirmed yesterday [19th meeting] by the speech of the Foreign Minister, Mr. Chnoupek, that Czechoslovakia is guided by the same interests. On the basis of this common desire for understanding, it should not be difficult to find satisfactory solutions to existing problems.
150.	In our relations with Italy, a country to which we are linked by good-neighborly and friendly relations, the problem of South Tyrol is of particular importance. It is now 12 years since Austria and Italy agreed on autonomy for South Tyrol. Nevertheless the fall implementation of that agreement is still pending. At the thirty-Fifth session [20th meeting] I informed the Assembly of the impatience of the South Tyrolean people and the increased concern of the Austrian Government about that delay. I regret that I must report today that the situation has not improved since and that no further substantial progress has been achieved.
151.	Particular emphasis has to be laid on a matter which is at the heart of the protection of any ethnic group, namely, the use of their mother tongue in the courts and in dealing with administrative authorities; two thirds of the South Tyrolean population still have no such guarantee. That means that one of the most important elements of the agreements between Austria and Italy has not yet been implemented.
152.	Prime Minister Spadolini, on assuming office, gave assurances before the Italian Parliament to implement the outstanding measures as quickly as possible and in close consultation with the representatives of the ethnic groups concerned. From those assurances and the efforts so far undertaken by the Italian Prime Minister we derive the expectation that, in the interest of all, substantial progress will be made in the near future. That would mean, in particular, the continuation of the process jointly initiated by the two countries in 1969, in consultation with the South Tyroleans. Otherwise, serious doubts would arise as to Italy's readiness and desire to comply with its commitments and to act in accordance with the guidelines set forth in General Assembly resolutions 1497 (XV) and 1661 (XVI).
153.	1 am reporting on our policy of good-neighborliness because we believe that efforts to promote peace must begin at home and in our immediate vicinity. However, that does not relieve us of the duty to contribute to the maintenance of peace and security in all other regions as well, 'in view of today's realities and interdependence, destabilizing events in any part of the world have immediate repercussions around the globe. Austria is therefore greatly interested in the peaceful settlement of all conflicts and is ready to contribute actively to their solution.
154.	The situation in the Middle East remains a major source of danger to world peace and alarms .us greatly. The ArabIsraeli conflict has escalated to a new and dangerous point. The Israeli actions in the south of Lebanon, the bombing of targets in Beirut and the attack on the Iraqi nuclear reactor near Baghdad constitute new violations of international law. Israel's settlement policy and its attempt to bring about a one-sided change in the status of Jerusalem continue to create serious obstacles to a peaceful arrangement. There is still no solution in sight to the key problem of the Middle East conflict the Palestinian question. The fact that an agreement on a ceasefire in Lebanon, with the participation of the PLO, was possible and is still in force, establishes the validity of the basic tenets of our Middle East policy as presented to the thirty-fourth session of the General Assembly by Chancellor Kreisky [49th meeting] and myself [9th meetingJ. Today we are more than ever convinced that a peaceful settlement in the Middle East can only be achieved on the basis of direct talks between Israel and the Palestinian people, represented by the PLO. Such talks might, at a later stage, lead to negotiations in a larger forum under the auspices of the United Nations.
155.	The illegal occupation of Afghanistan continues to threaten the stability of the region and gravely hinders the policy of detente. In accordance with the position expressed by the overwhelming majority of the Members of the United Nations, Austria urges the withdrawal of all foreign troops and advocates a political solution which ensures the right to self-determination of the people of Afghanistan.
156.	The explosive situation in the Middle East and the prominence attached to the question of Afghanistan in world public opinion must not cause us to forget the tragedy of the Kampuchean people, who have suffered human rights violations on an inconceivable scale, and foreign military intervention as well. Austria's feelings of solidarity and sympathy with Kampuchea are widely shared. That was clearly demonstrated by the large number of participants in the International Conference on Kampuchea. The recommendations of that Conference will be submitted to the General Assembly for endorsement.
157.	I should just like to reaffirm here what 1, as President of the Conference, consider its guiding principle: the Conference on Kampuchea is directed against no one; rather it is an attempt to contribute to a political settlement of the Kampuchean problem. One of its main functions is to initiate a dialog with the nonparticipating parties. May Make this opportunity to appeal to all of them to accept that invitation.
158.	South Africa's military invasion of Angola, which we condemn as a gross violation of the principles of the United Nations, has demonstrated once again the urgency of a solution to the problem of Namibia. The emergency special session of the General Assembly on Namibia again emphasized the Security Council's responsibility for the implementation of the United Nations plan for the independence of Namibia, endorsed by the Security Council in resolution 435 (1978). While we understand and share the impatience of the African States, we still hope that the efforts of the Western contact group will yield results as soon is possible. It will indeed be a great day for the Organization when we can welcome an independent Namibia as a new Member State.
159.	The tragic conflict between Iraq and Iran continues. We should like to encourage our SecretaryGeneral and his Special Representative, as well as the Islamic and the nonaligned States, to continue their efforts to promote an equitable settlement.
160.	The importance of negotiations in resolving tensions and crises has been clearly underlined in Cyprus. We welcome the fact that the inter-communal talks, through the mediation of the SecretaryGeneral and his Special Representative, have been resumed and continue on a regular basis. We hope that on the basis of realistic proposals progress can be achieved towards a comprehensive settlement.
161.	Hotbeds of international tension do not exist only in Asia and Africa. Events in Central America also cause particular concern. Social justice and political pluralism are conditions for improving the situation in that part of the world. Those conditions will only be achieved in cooperation with all the social and political forces of a country, including the opposition. That applies, in particular, to El Salvador. I hope that there too one of the most important principles of our Charter will be respected: the right of every people to determine its own future without outside intervention from any source whatsoever.
162.	The principles that apply to Central America apply to Europe as well. Rill respect for the principle of self determination and noninterference is also urgently required with regard to the situation in Poland, a country whose fate is of particular concern to us. We are confident that the great Polish people, to whom Austria is tied by strong historic bonds, have the ability to solve their problems themselves, through their own efforts.
163.	This brief review of the gravest international crises demonstrates how far removed we are from the: declared goals of the Organization peace, security and justice. The failure to achieve substantial results in three main areas disarmament, development and human rights is primarily responsible for our not having reached those goals.
164.	In his annual report on the work of the Organization, the SecretaryGeneral rightly expressed his deep concern about the escalation of the arms race [see A/36/1, sect. V]. It is indeed a most disturbing fact that in the three years since the first special session of the General Assembly on disarmament we have failed to achieve any substantial progress, despite universal agreement on the urgency of the problem.
165.	Here we are facing a dilemma to which we have so far found no solution: the same Governments that advocate disarmament and arms control have no inhibitions about following the opposite course in their actual behavior, when they feel that their security so requires. Everybody agrees that in the long run disarmament would increase security. But, for the present, every State attempts to enhance its security by military means.
166.	Nevertheless, there appears to be general support for disarmament as a process of progressive and balanced lowering of the level of armaments. In this context the verification of the actual military strength of the States concerned is of critical importance. The problem is how to determine and define military strength.
167.	I believe that uncertainty about the true military strength of States is one of the main reasons for the continuing arms race and for the failure to achieve balanced disarmament. If we succeeded in developing objective procedures for assessing and verifying the true level of armaments in the world, we could achieve tangible progress towards a balanced arms reduction. Existing international practice and institutions provide sufficient mechanisms for the establishment and evaluation of relevant facts. I should therefore like to propose that the United Nations study the possibility of making use of those or similar mechanisms in order to verify and evaluate the actual state of armaments on an objective basis. My delegation would appreciate reactions to this proposal and wishes to reserve the option of offering more specific details during this session.
168.	Austria is convinced that NorthSouth issues are a central element of world politics today. Even though at present the EastWest conflict seems to be the focus of world public , attention, it would be wrong to view the NorthSouth problem as a secondary one.
169.	In dealing with the problems of development we should not look back to the past but rather towards the future, for which we ail bear a common responsibility.
170.	In view of the unsatisfactory progress made in recent years, we fully understand the impatience and frustration of the developing countries. We therefore consider it a matter of urgency that agreement on global negotiations be reached at this session of the General Assembly.
171.	Although the International Meeting on Cooperation and Development scheduled to take place this month at Cancun is not formally linked to the global negotiations, we hope that it will have a positive influence on them and will provide the necessary political impetus.
172.	The Meeting, which is to be jointly chaired by the President of Mexico, Mr. Lopez Portillo, and the Austrian Chancellor, Mr. Kreisky, is not a forum for negotiations. It is intended to provide an opportunity for an exchange of views at the highest level on the entire range of North South issues. We should not expect immediate substantive decisions from the summit. Instead, it is the idea of the summit to create a more positive political atmosphere for NorthSouth relations and thus to establish the political will needed to begin and conduct negotiations on a comprehensive policy for development and cooperation.
173.	Austria has always held the view that global economic questions can be considered in a meaningful and action oriented manner only if we also address the problems of energy. We therefore welcome the program of Action which the United Nations Conference on New and Renewable Sources of Energy agreed on as a first important step by the United Nations in dealing with this question in the overall context of NorthSouth relations. We support all ideas and initiatives aimed at strengthening international energy cooperation. We therefore also favor the establishment of an energy affiliate of the World Bank.
174.	It is our hope that this session of the General Assembly will also be able to contribute significantly to the promotion of the interests of the least developed countries. We support the Substantial New program of Action for the 1980s adopted by the United Nations Conference on the Least Developed Countries.1
175.	The United Nations plays a very important role in our quest for a world in which human rights and human dignity will be respected. His Holiness Pope John Paul II underlined this issue in his fundamental statement before the Assembly at the thirty-fourth session [17th meeting]. There is growing recognition that peace and human rights are indivisible. When human rights are not ensured, peace is endangered, and when there is no peace, human rights are jeopardized.
176.	Violations of human rights in various regions of the world, caused or aggravated by political and military conflicts and unrest, clearly illustrate this interrelationship. Human suffering often assumes catastrophic proportions. We are all aware of the growing tragic flows of refugees, of the spread of acts of senseless violence and terrorism, of arbitrary violations of human dignity, unjustified arrests, torture, the taking of hostages, forced resettlements and summary executions.
177.	In this connection, I should like to submit to the General Assembly a proposal which was discussed in detail and generally endorsed by the Fourth Armand Hammer Conference, held at AixenProvence in August of this year. It deals with the creation of an international corps of trial observers to be set up within the United Nations system, whose duty would be to be present and report on legal proceedings in which human rights are affected. These observers should in no way replace or supersede the successful activities of nongovernmental organizations working in this field, but should supplement them in cases in which they are not accepted. We should welcome it if Member States made their views on this proposal known to us, so that we could follow it up in the Third Committee of the General Assembly with these reactions in mind.
178.	Among the many violations of human rights which we are witnessing, let me refer to two in particular.
179.	We are witnessing today a resurgence of the death penalty, the most inhuman punishment, which is also only too often applied in contravention of the basic principles of criminal procedure. We fully support all efforts to abolish that penalty and congratulate France on the decision recently taken in this regard.
180.	Likewise, we note a growing and alarming tendency to religious intolerance in many parts of the world. We welcome any action to counter this inhuman trend. All those advocating intolerance are obstacles to peace.
181.	I am firmly convinced that the problems of today can be resolved only be peaceful change. This principle is enshrined in the Charter of the United Nations and is at the basis of all peace efforts. All of us States, Governments, international organizations and individuals as well must accept this challenge.
